ORDER
PER CURIAM.
Norman Howard (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing because he alleged facts not conclusively refuted by the record which, if proven, would entitle him to relief in that his plea counsel was ineffective for coercing him into pleading guilty by promising him he would get no more than twenty years.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).